PER CURIAM.
We accepted jurisdiction to review Roberts v. State, 623 So.2d 870 (Fla. 3d DCA 1993), because the district court affirmed with citation to its prior decision Roberts v. State, 611 So.2d 58 (Fla. 3d DCA 1992), which was pending review in this Court.1 See Jollie v. State, 405 So.2d 418, 420 (Fla.1981).
However, we have since approved the first Roberts decisión. Roberts v. State, 644 So.2d 81 (Fla.1994). Thus, because the decision below is consistent with our decision in Roberts and any conflict that may have existed with Graham v. State, 559 So.2d 343 (Fla. 4th DCA 1990) has been resolved in favor of the State’s position here, we discharge the petition for review.
It is so ordered.
NO MOTION FOR REHEARING WILL BE ALLOWED.
GRIMES, C.J., and OVERTON, SHAW, KOGAN, HARDING and WELLS, JJ., concur.

. Art. V, § 3(b)(3), Fla. Const.